Exhibit 10.7

 

ONYX PHARMACEUTICALS, INC.

EMPLOYEE STOCK PURCHASE PLAN

 

ADOPTED MARCH 26, 1996

APPROVED BY THE STOCKHOLDERS: APRIL 30, 1996

LAST AMENDED: MARCH 26, 2013

LAST APPROVED BY THE STOCKHOLDERS: MAY 23, 2013

 

1.                                      PURPOSE.

 

(a)                                 The purpose of the Employee Stock Purchase
Plan (the “Plan”) is to provide a means by which employees of Onyx
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and its
Affiliates, as defined in subparagraph 1(b), which are designated as provided in
subparagraph 2(b), may be given an opportunity to purchase stock of the Company.

 

(b)                                 The word “Affiliate” as used in the Plan
means any “parent corporation” or “subsidiary corporation” of the Company, as
those terms are defined in Sections 424(e) and (f), respectively, of the
Internal Revenue Code of 1986, as amended (the “Code”).

 

(c)                                  The Company, by means of the Plan, seeks to
retain the services of its employees, to secure and retain the services of new
employees, and to provide incentives for such persons to exert maximum efforts
for the success of the Company.

 

(d)                                 The Company intends that the rights to
purchase stock of the Company granted under the Plan be considered options
issued under an “employee stock purchase plan” as that term is defined in
Section 423(b) of the Code.

 

2.                                      ADMINISTRATION.

 

(a)                                 The Plan shall be administered by the Board
of Directors (the “Board”) of the Company unless and until the Board delegates
administration to a Committee, as provided in subparagraph 2(c). Whether or not
the Board has delegated administration, the Board shall have the final power to
determine all questions of policy and expediency that may arise in the
administration of the Plan.

 

(b)                                 The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

 

(i)                                    To determine when and how rights to
purchase stock of the Company shall be granted and the provisions of each
offering of such rights (which need not be identical).

 

(ii)                                To designate from time to time which
Affiliates of the Company shall be eligible to participate in the Plan.

 

1

--------------------------------------------------------------------------------


 

(iii)                            To construe and interpret the Plan and rights
granted under it, and to establish, amend and revoke rules and regulations for
its administration. The Board, in the exercise of this power, may correct any
defect, omission or inconsistency in the Plan, in a manner and to the extent it
shall deem necessary or expedient to make the Plan fully effective.

 

(iv)                             To amend the Plan as provided in paragraph 13.

 

(v)                                 Generally, to exercise such powers and to
perform such acts as the Board deems necessary or expedient to promote the best
interests of the Company and its Affiliates and to carry out the intent that the
Plan be treated as an “employee stock purchase plan” within the meaning of
Section 423 of the Code.

 

(c)                                  The Board may delegate administration of
the Plan to a Committee composed of not fewer than two (2) members of the Board
(the “Committee”). If administration is delegated to a Committee, the Committee
shall have, in connection with the administration of the Plan, the powers
theretofore possessed by the Board, subject, however, to such resolutions, not
inconsistent with the provisions of the Plan, as may be adopted from time to
time by the Board. The Board may abolish the Committee at any time and revest in
the Board the administration of the Plan.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 Subject to the provisions of paragraph 12
relating to adjustments upon changes in stock, the stock that may be sold
pursuant to rights granted under the Plan shall not exceed in the aggregate one
million nine hundred thousand (1,900,000) shares of the Company’s common stock
(the “Common Stock”). Such number of shares reserved for issuance consists of
(i) the number of shares previously authorized for issuance under the Plan and
approved by the stockholders, (ii) an additional 75,000 shares approved by the
stockholders at the 2006 Annual Meeting, (iii) an additional 500,000 shares
approved by the stockholders at the 2007 Annual Meeting, and (iv) an additional
1,000,000 shares approved by the stockholders at the 2013 Annual Meeting. If any
right granted under the Plan shall for any reason terminate without having been
exercised, the Common Stock not purchased under such right shall again become
available for the Plan.

 

(b)                                 The stock subject to the Plan may be
unissued shares or reacquired shares, bought on the market or otherwise.

 

4.                                      GRANT OF RIGHTS; OFFERING.

 

(a)                                 The Board or the Committee may from time to
time grant or provide for the grant of rights to purchase Common Stock of the
Company under the Plan to eligible employees (an “Offering”) on a date or dates
(the “Offering Date(s)”) selected by the Board or the Committee. Each Offering
shall be in such form and shall contain such terms and conditions as the Board
or the Committee shall deem appropriate, which shall comply with the
requirements of Section 423(b)(5) of the Code that all employees granted rights
to purchase stock under the Plan shall have the same rights and privileges. The
terms and conditions of an Offering shall be incorporated by reference into the
Plan and treated as part of the Plan. The provisions of separate Offerings need
not be identical, but each Offering shall include (through incorporation

 

2

--------------------------------------------------------------------------------


 

of the provisions of this Plan by reference in the document comprising the
Offering or otherwise) the period during which the Offering shall be effective,
which period shall not exceed twenty-seven (27) months beginning with the
Offering Date, and the substance of the provisions contained in paragraphs 5
through 8, inclusive.

 

(b)                                 If an employee has more than one right
outstanding under the Plan, unless he or she otherwise indicates in agreements
or notices delivered hereunder: (1) each agreement or notice delivered by that
employee will be deemed to apply to all of his or her rights under the Plan, and
(2) a right with a lower exercise price (or an earlier-granted right, if two
rights have identical exercise prices), will be exercised to the fullest
possible extent before a right with a higher exercise price (or a later-granted
right, if two rights have identical exercise prices) will be exercised.

 

5.                                      ELIGIBILITY.

 

(a)                                 Rights may be granted only to employees of
the Company or, as the Board or the Committee may designate as provided in
subparagraph 2(b), to employees of any Affiliate of the Company. Except as
provided in subparagraph 5(b), an employee of the Company or any Affiliate shall
not be eligible to be granted rights under the Plan, unless, on the Offering
Date, such employee has been in the employ of the Company or any Affiliate for
such continuous period preceding such grant as the Board or the Committee may
require, but in no event shall the required period of continuous employment be
equal to or greater than two (2) years. In addition, unless otherwise determined
by the Board or the Committee and set forth in the terms of the applicable
Offering, no employee of the Company or any Affiliate shall be eligible to be
granted rights under the Plan, unless, on the Offering Date, such employee’s
customary employment with the Company or such Affiliate is for at least twenty
(20) hours per week and at least five (5) months per calendar year.

 

(b)                                 The Board or the Committee may provide that
each person who, during the course of an Offering, first becomes an eligible
employee of the Company or designated Affiliate will, on a date or dates
specified in the Offering which coincides with the day on which such person
becomes an eligible employee or occurs thereafter, receive a right under that
Offering, which right shall thereafter be deemed to be a part of that Offering.
Such right shall have the same characteristics as any rights originally granted
under that Offering, as described herein, except that:

 

(i)                                    the date on which such right is granted
shall be the “Offering Date” of such right for all purposes, including
determination of the exercise price of such right;

 

(ii)                                the period of the Offering with respect to
such right shall begin on its Offering Date and end coincident with the end of
such Offering; and

 

(iii)                            the Board or the Committee may provide that if
such person first becomes an eligible employee within a specified period of time
before the end of the Offering, he or she will not receive any right under that
Offering.

 

(c)                                  No employee shall be eligible for the grant
of any rights under the Plan if, immediately after any such rights are granted,
such employee owns stock possessing five percent

 

3

--------------------------------------------------------------------------------


 

(5%) or more of the total combined voting power or value of all classes of stock
of the Company or of any Affiliate. For purposes of this subparagraph 5(c), the
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of any employee, and stock which such employee may purchase under all
outstanding rights and options shall be treated as stock owned by such employee.

 

(d)                                 An eligible employee may be granted rights
under the Plan only if such rights, together with any other rights granted under
“employee stock purchase plans” of the Company and any Affiliates, as specified
by Section 423(b)(8) of the Code, do not permit such employee’s rights to
purchase stock of the Company or any Affiliate to accrue at a rate which exceeds
twenty-five thousand dollars ($25,000) of fair market value of such stock
(determined at the time such rights are granted) for each calendar year in which
such rights are outstanding at any time.

 

(e)                                  Officers of the Company and any designated
Affiliate shall be eligible to participate in Offerings under the Plan,
provided, however, that the Board may provide in an Offering that certain
employees who are highly compensated employees within the meaning of
Section 423(b)(4)(D) of the Code shall not be eligible to participate.

 

6.                                      RIGHTS; PURCHASE PRICE.

 

(a)                                 On each Offering Date, each eligible
employee, pursuant to an Offering made under the Plan, shall be granted the
right to purchase up to the number of shares of Common Stock of the Company
purchasable with a percentage designated by the Board or the Committee not
exceeding fifteen percent (15%) of such employee’s Earnings (as defined in
subparagraph 7(a)) during the period which begins on the Offering Date (or such
later date as the Board or the Committee determines for a particular Offering)
and ends on the date stated in the Offering, which date shall be no later than
the end of the Offering. The Board or the Committee shall establish one or more
dates during an Offering (the “Purchase Date(s)”) on which rights granted under
the Plan shall be exercised and purchases of Common Stock carried out in
accordance with such Offering.

 

(b)                                 In connection with each Offering made under
the Plan, the Board or the Committee may specify a maximum number of shares that
may be purchased by any employee as well as a maximum aggregate number of shares
that may be purchased by all eligible employees pursuant to such Offering. In
addition, in connection with each Offering that contains more than one Purchase
Date, the Board or the Committee may specify a maximum aggregate number of
shares which may be purchased by all eligible employees on any given Purchase
Date under the Offering. If the aggregate purchase of shares upon exercise of
rights granted under the Offering would exceed any such maximum aggregate
number, the Board or the Committee shall make a pro rata allocation of the
shares available in as nearly a uniform manner as shall be practicable and as it
shall deem to be equitable.

 

(c)                                  The purchase price of stock acquired
pursuant to rights granted under the Plan shall be not less than the lesser of:

 

(i)                                    an amount equal to eighty-five percent
(85%) of the fair market value of the stock on the Offering Date; or

 

4

--------------------------------------------------------------------------------


 

(ii)                                an amount equal to eighty-five percent (85%)
of the fair market value of the stock on the Purchase Date.

 

7.                                      PARTICIPATION; WITHDRAWAL; TERMINATION.

 

(a)                                 An eligible employee may become a
participant in the Plan pursuant to an Offering by delivering a participation
agreement to the Company within the time specified in the Offering, in such form
as the Company provides. Each such agreement shall authorize payroll deductions
of up to the maximum percentage specified by the Board or the Committee of such
employee’s Earnings during the Offering. “Earnings” is defined as an employee’s
regular salary or wages (including amounts thereof elected to be deferred by the
employee, that would otherwise have been paid, under any arrangement established
by the Company intended to comply with Section 401(k), Section 402(e)(3),
Section 125, Section 402(h), or Section 403(b) of the Code, and also including
any deferrals under a non-qualified deferred compensation plan or arrangement
established by the Company), which shall include or exclude (as provided for
each Offering) the following items of compensation: bonuses, commissions,
overtime pay, incentive pay, profit sharing, other remuneration paid directly to
the employee, the cost of employee benefits paid for by the Company or an
Affiliate, education or tuition reimbursements, imputed income arising under any
group insurance or benefit program, traveling expenses, business and moving
expense reimbursements, income received in connection with stock options,
contributions made by the Company or an Affiliate under any employee benefit
plan, and similar items of compensation, as determined by the Board or
Committee. The payroll deductions made for each participant shall be credited to
an account for such participant under the Plan and shall be deposited with the
general funds of the Company. A participant may reduce (including to zero) or
increase such payroll deductions, and an eligible employee may begin such
payroll deductions, after the beginning of any Offering only as provided for in
the Offering. A participant may make additional payments into his or her account
only if specifically provided for in the Offering and only if the participant
has not had the maximum amount withheld during the Offering.

 

(b)                                 At any time during an Offering, a
participant may terminate his or her payroll deductions under the Plan and
withdraw from the Offering by delivering to the Company a notice of withdrawal
in such form as the Company provides. Such withdrawal may be elected at any time
prior to the end of the Offering except as provided by the Board or the
Committee in the Offering. Upon such withdrawal from the Offering by a
participant, the Company shall distribute to such participant all of his or her
accumulated payroll deductions (reduced to the extent, if any, such deductions
have been used to acquire stock for the participant) under the Offering, without
interest, and such participant’s interest in that Offering shall be
automatically terminated. A participant’s withdrawal from an Offering will have
no effect upon such participant’s eligibility to participate in any other
Offerings under the Plan but such participant will be required to deliver a new
participation agreement in order to participate in subsequent Offerings under
the Plan.

 

(c)                                  Rights granted pursuant to any Offering
under the Plan shall terminate immediately upon cessation of any participating
employee’s employment with the Company and any designated Affiliate, for any
reason, and the Company shall distribute to such terminated employee all of his
or her accumulated payroll deductions (reduced to the extent, if any, such

 

5

--------------------------------------------------------------------------------


 

deductions have been used to acquire stock for the terminated employee), under
the Offering, without interest.

 

(d)                                 Rights granted under the Plan shall not be
transferable by a participant otherwise than by will or the laws of descent and
distribution, or by a beneficiary designation as provided in paragraph 14 and,
otherwise during his or her lifetime, shall be exercisable only by the person to
whom such rights are granted.

 

8.                                      EXERCISE.

 

(a)                                 On each Purchase Date specified therefor in
the relevant Offering, each participant’s accumulated payroll deductions and
other additional payments specifically provided for in the Offering (without any
increase for interest) will be applied to the purchase of whole shares of stock
of the Company, up to the maximum number of shares permitted pursuant to the
terms of the Plan and the applicable Offering, at the purchase price specified
in the Offering. No fractional shares shall be issued upon the exercise of
rights granted under the Plan. The amount, if any, of accumulated payroll
deductions remaining in each participant’s account after the purchase of shares
which is less than the amount required to purchase one share of stock on the
final Purchase Date of an Offering shall be held in each such participant’s
account for the purchase of shares under the next Offering under the Plan,
unless such participant withdraws from such next Offering, as provided in
subparagraph 7(b), or is no longer eligible to be granted rights under the Plan,
as provided in paragraph 5, in which case such amount shall be distributed to
the participant after such final Purchase Date, without interest. The amount, if
any, of accumulated payroll deductions remaining in any participant’s account
after the purchase of shares which is equal to the amount required to purchase
whole shares of stock on the final Purchase Date of an Offering shall be
distributed in full to the participant after such Purchase Date, without
interest.

 

(b)                                 No rights granted under the Plan may be
exercised to any extent unless the shares to be issued upon such exercise under
the Plan (including rights granted thereunder) are covered by an effective
registration statement pursuant to the Securities Act of 1933, as amended (the
“Securities Act”) and the Plan is in material compliance with all applicable
state, foreign and other securities and other laws applicable to the Plan. If on
a Purchase Date in any Offering hereunder the Plan is not so registered or in
such compliance, no rights granted under the Plan or any Offering shall be
exercised on such Purchase Date, and the Purchase Date shall be delayed until
the Plan is subject to such an effective registration statement and such
compliance, except that the Purchase Date shall not be delayed more than twelve
(12) months and the Purchase Date shall in no event be more than twenty-seven
(27) months from the Offering Date. If on the Purchase Date of any Offering
hereunder, as delayed to the maximum extent permissible, the Plan is not
registered and in such compliance, no rights granted under the Plan or any
Offering shall be exercised and all payroll deductions accumulated during the
Offering (reduced to the extent, if any, such deductions have been used to
acquire stock) shall be distributed to the participants, without interest.

 

6

--------------------------------------------------------------------------------


 

9.                                      COVENANTS OF THE COMPANY.

 

(a)                                 During the terms of the rights granted under
the Plan, the Company shall keep available at all times the number of shares of
stock required to satisfy such rights.

 

(b)                                 The Company shall seek to obtain from each
federal, state, foreign or other regulatory commission or agency having
jurisdiction over the Plan such authority as may be required to issue and sell
shares of stock upon exercise of the rights granted under the Plan. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of stock under the Plan, the Company shall be
relieved from any liability for failure to issue and sell stock upon exercise of
such rights unless and until such authority is obtained.

 

10.                               USE OF PROCEEDS FROM STOCK.

 

Proceeds from the sale of stock pursuant to rights granted under the Plan shall
constitute general funds of the Company.

 

11.                               RIGHTS AS A STOCKHOLDER.

 

A participant shall not be deemed to be the holder of, or to have any of the
rights of a holder with respect to, any shares subject to rights granted under
the Plan unless and until the participant’s shareholdings acquired upon exercise
of rights hereunder are recorded in the books of the Company.

 

12.                               ADJUSTMENTS UPON CHANGES IN STOCK.

 

(a)                                 If any change is made in the stock subject
to the Plan, or subject to any rights granted under the Plan (through merger,
consolidation, reorganization, recapitalization, stock dividend, dividend in
property other than cash, stock split, liquidating dividend, combination of
shares, exchange of shares, change in corporate structure or other transaction
not involving the receipt of consideration by the Company), the Board shall
appropriately and proportionately adjust: (i) the class(es) and maximum number
of securities subject to the Plan pursuant to Section 3(a), (ii) the class(es)
and number of securities subject to outstanding rights granted under the Plan,
and (iii) the class(es) and number of securities imposed by purchase limits
under each ongoing Offering. The Board shall make such adjustments, and its
determination shall be final, binding and conclusive. (The conversion of any
convertible securities of the Company shall not be treated as a “transaction not
involving the receipt of consideration by the Company.”)

 

(b)                                 In the event of: (1) a dissolution or
liquidation of the Company; (2) a merger or consolidation in which the Company
is not the surviving corporation; (3) a reverse merger in which the Company is
the surviving corporation but the shares of the Company’s Common Stock
outstanding immediately preceding the merger are converted by virtue of the
merger into other property, whether in the form of securities, cash or
otherwise; or (4) the acquisition by any person, entity or group within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
Company

 

7

--------------------------------------------------------------------------------


 

or any Affiliate of the Company) of the beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act, or comparable successor rule)
of securities of the Company representing at least fifty percent (50%) of the
combined voting power entitled to vote in the election of directors, then, as
determined by the Board in its sole discretion (i) any surviving or acquiring
corporation may assume outstanding rights or substitute similar rights for those
under the Plan, (ii) such rights may continue in full force and effect, or
(iii) participants’ accumulated payroll deductions may be used to purchase
Common Stock immediately prior to the transaction described above and the
participants’ rights under the ongoing Offering terminated.

 

13.                               AMENDMENT OF THE PLAN.

 

(a)                                 The Board at any time, and from time to
time, may amend the Plan. However, except as provided in paragraph 12 relating
to adjustments upon changes in stock, no amendment shall be effective unless
approved by the stockholders of the Company within twelve (12) months before or
after the adoption of the amendment, where the amendment will:

 

(i)                                    Increase the number of shares reserved
for rights under the Plan;

 

(ii)                                Modify the provisions as to eligibility for
participation in the Plan (to the extent such modification requires stockholder
approval in order for the Plan to obtain employee stock purchase plan treatment
under Section 423 of the Code or to comply with the requirements of Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended
(“Rule 16b-3”)); or

 

(iii)                            Modify the Plan in any other way if such
modification requires stockholder approval in order for the Plan to obtain
employee stock purchase plan treatment under Section 423 of the Code or to
comply with the requirements of Rule 16b-3.

 

It is expressly contemplated that the Board may amend the Plan in any respect
the Board deems necessary or advisable to provide eligible employees with the
maximum benefits provided or to be provided under the provisions of the Code and
the regulations promulgated thereunder relating to employee stock purchase plans
and/or to bring the Plan and/or rights granted under it into compliance
therewith.

 

(b)                                 Rights and obligations under any rights
granted before amendment of the Plan shall not be altered or impaired by any
amendment of the Plan, except with the consent of the person to whom such rights
were granted, or except as necessary to comply with any laws or governmental
regulations, or except as necessary to ensure that the Plan and/or rights
granted under the Plan comply with the requirements of Section 423 of the Code.

 

14.                               DESIGNATION OF BENEFICIARY.

 

(a)                                 A participant may file a written designation
of a beneficiary who is to receive any shares and cash, if any, from the
participant’s account under the Plan in the event of such participant’s death
subsequent to the end of an Offering but prior to delivery to the participant of
such shares and cash. In addition, a participant may file a written designation
of a beneficiary

 

8

--------------------------------------------------------------------------------


 

who is to receive any cash from the participant’s account under the Plan in the
event of such participant’s death during an Offering.

 

(b)                                 Such designation of beneficiary may be
changed by the participant at any time by written notice. In the event of the
death of a participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its sole
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

 

15.                               TERMINATION OR SUSPENSION OF THE PLAN.

 

(a)                                 The Board in its discretion, may suspend or
terminate the Plan at any time. No rights may be granted under the Plan while
the Plan is suspended or after it is terminated.

 

(b)                                 Rights and obligations under any rights
granted while the Plan is in effect shall not be altered or impaired by
suspension or termination of the Plan, except as expressly provided in the Plan
or with the consent of the person to whom such rights were granted, or except as
necessary to comply with any laws or governmental regulation, or except as
necessary to ensure that the Plan and/or rights granted under the Plan comply
with the requirements of Section 423 of the Code.

 

16.                               EFFECTIVE DATE OF PLAN.

 

The Plan shall become effective on the same day that the Company’s initial
public offering of shares of common stock becomes effective (the “Effective
Date”), but no rights granted under the Plan shall be exercised unless and until
the Plan has been approved by the stockholders of the Company within twelve
(12) months before or after the date the Plan is adopted by the Board or the
Committee, which date may be prior to the Effective Date.

 

9

--------------------------------------------------------------------------------